UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7396


OWAIIAN M. JONES,

                        Plaintiff – Appellant,

          v.

THE SUPREME COURT OF VIRGINIA; THE CIRCUIT COURT OF THE
CITY OF ROANOKE, VIRGINIA; THE UNITED STATES DISTRICT
COURT, Western District of Virginia, Roanoke Division;
PRESIDENT OF THE UNITED STATES OF AMERICA; GOVERNOR OF
VIRGINIA; MAYOR OF CITY OF ROANOKE,

                        Defendants - Appellees.



                             No. 14-7400


OWAIIAN M. JONES,

                        Plaintiff – Appellant,

          v.

ROANOKE   CITY CIRCUIT COURT     JUDGES;   STATE OF VIRGINIA;
WILLIAM   BROADHURST; CHARLES    DORSEY;   JOHN DOES; TIMOTHY
ALLEN,

                        Defendants - Appellees.



                             No. 14-7401


OWAIIAN M. JONES,
                        Plaintiff – Appellant,

          v.

ROANOKE CITY SHERIFF'S OFFICE; ROANOKE CITY JAIL; ROANOKE
CITY JAIL PHYSICIAN; JOHN DOES; TIMOTHY ALLEN; DR. ALI,

                        Defendants - Appellees.



                               No. 14-7487


OWAIIAN M. JONES

                        Plaintiff – Appellant,

          v.

WALTER L. DAVIS, SR.; EDWARD L. JENKINS;                DEPUTY   LEE,
Roanoke City Sheriff Office; JOHN DOES,

                        Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge.       (7:14-cv-00416-MFU-RSB;       7:14-cv-00408-MFU-RSB;
7:14-cv-00415-MFU-RSB; 7:14-cv-00502-MFU-RSB)


Submitted:   December 16, 2014               Decided:    December 19, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and     DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Owaiian M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

                                    2
PER CURIAM:

           Owaiian M. Jones appeals the district court’s orders

dismissing his complaints for failure to comply with the court

orders.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Jones v. The Supreme Court of Virginia, No.

7:14-cv-00416-MFU-RSB (W.D. Va. Aug. 29, 2014); Jones v. Roanoke

City Circuit Court, No. 7:14-cv-00408-MFU-RSB (W.D. Va. Aug. 29,

2014);     Jones    v.     Ronaoke    City      Sheriff’s         Office,      No.

7:14-cv-00415-MFU-RSB (W.D. Va. Aug. 29, 2014); Jones v. Davis,

No.   7:14-cv-00502-MFU-RSB      (W.D.    Va.   Sept.       30,     2014).      We

dispense    with    oral   argument   because        the    facts    and     legal

contentions   are   adequately   presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      3